oO ON DO oa FF WwW DY —

NO RO PR PO NP NM PNP PO NMO FS AS 2a Aa a a es eo Ss |
oN DO BP WO NY | FO O WBN DOO FBP W NY | CO

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

TINA TAFOYA, No. CV 17-4492-CJC (AGR)
Petitioner,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
CHARLESTON C. IWUAGWU,
Warden,

Respondent.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
including the magistrate judge’s Report and Recommendation. No objections to the
Report have been filed. The Court accepts the findings and recommendation of the
Magistrate Judge.

IT |S ORDERED that Judgment be entered denying the Petition For Writ of

(C

United States District Judge

Habeas Corpus and dismissing this action.

  

DATED: March 9, 2020

 

 
